



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tash, 2013 ONCA 380

DATE: 20130607

DOCKET: C50566

Juriansz, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ezekiel Tash

Appellant

Ezekiel Tash, acting in person

Peter Copeland,
amicus curiae

Robert Gattrell, for the respondent

Heard: November 21, 2012

On appeal from convictions entered by Justice Sandra M.
    Chapnik, sitting with a jury, on April 24, 2009.

Watt
    J.A.:

[1]

Shortly after hearing a radio report of gunshots fired in the hallway of
    a high-rise apartment building, three police officers noticed two men walking
    away from the building where the shots had been reported.

[2]

What attracted the officers attention was the pace at which both men
    were walking, and the way in which one of the men, Ezekiel Tash (the
    appellant), held his right arm and hand by the waist area of his pants. Did the
    man have a gun in his pants?  Had he been wounded in a shooting?

[3]

The officers, dressed casually and driving an unmarked vehicle,
    approached the two men. When one of the officers in the car identified himself
    as a police officer, both pedestrians bolted. The first officer out of the
    vehicle ran after the appellant. The other two officers followed. No one
    pursued the other man.

[4]

The foot chase was brief and ended in a physical altercation by a car
    parked near another apartment building. Outnumbered by his original pursuers
    and reinforcements, the appellant was overpowered, handcuffed, arrested, and ultimately
    charged with three firearms offences and two counts of assaulting police
    officers in the execution of their duty.

[5]

A jury heard widely divergent accounts of the events that began with the
    police query and ended with the appellants arrest. Based upon their verdict,
    finding guilt established on the firearms charges but not on the assault
    counts, it would seem clear that the jury did not unqualifiedly accept either
    of the conflicting accounts of the episode.

[6]

The appellant seeks a new trial on the firearms counts based on grounds
    that concern the reception and the jurys use of some of the evidence admitted
    at trial.  These reasons explain why I think a new trial is required.

the background facts

[7]

A brief overview of the evidence adduced at trial is sufficient to
    provide a backdrop for the grounds of appeal advanced. Any further detail can
    await the consideration of the individual grounds of appeal.

The Report of Gunshots

[8]

Shortly after 10:30 p.m. on August 3, 2006, three plainclothes police
    officers had just completed a routine check of a licensed premises on Wellesley
    Street East just west of Parliament in the City of Toronto.  As they made their
    way towards their vehicle, the officers heard a report over the police
    communications network about gunshots being fired on the 19
th
floor
    of an apartment building in the St. James Town housing complex at 200 Wellesley
    Street East.

The Police Response

[9]

The three officers drove their unmarked police vehicle west along
    Wellesley Street towards 200 Wellesley to help out in the investigation.

The Pedestrians

[10]

As
    the officers approached 200 Wellesley, they noticed two men walking quickly
    along the sidewalk from its direction. One man had his right hand and arm by his
    waist. The officers stopped their car to ask the men some questions.

The Encounter

[11]

When
    the first police officer approached the two pedestrians and identified himself
    as Toronto Police, both men ran. The appellant ran eastbound along Wellesley,
    the other man, northbound.

The Chase

[12]

The
    first officer pursued the appellant eastbound along Wellesley towards
    Parliament, then northbound on Parliament. The appellant continued to keep his
    right arm and hand by his side as he ran. The other two officers followed the
    lead officer at varying distances behind him. The most senior officer, Sgt.
    Matys, was the last in line in the pursuit.

The Altercation

[13]

The
    pursuit ended near a parking area not far from the apartment building at 650
    Parliament. The two accounts of what happened there diverge significantly.

[14]

In
    general terms, the police version of events is that the first officer, D/C
    Jamison, found the appellant lying on the ground by a vehicle, his legs under
    the vehicle. Jamison grabbed the appellant by the shoulder, identified himself
    with the words Toronto Police, and told the appellant to get up. As the
    appellant got to his feet, he struck Jamison in the face with his closed right
    fist. Jamison and his colleagues told the appellant to stop resisting. The
    appellant countered with stop beating me.

[15]

When
    uniformed officers arrived to assist in the arrest, the appellant was subdued,
    handcuffed, and taken into custody in a marked police cruiser.

The Gun

[16]

When
    the altercation by the parked car had concluded, the officers noticed a 9mm
    semi-automatic Glock handgun on the ground by the car. The police seized the
    gun, a restricted firearm.

The False Identification

[17]

The
    appellant gave investigators a false name when first asked about his identity.
    He did so because he was not lawfully in Canada. A short time later, police
    confirmed the appellants true identity.

The Appellants Version

[18]

The
    appellants version of the events that led to his arrest differed significantly
    from that of the police.

[19]

The
    appellant testified that he had arranged with an acquaintance who he had known
    for two months, Junior Richardson, to buy some weed from Richardsons
    supplier. He and Richardson walked into 200 Wellesley while a third man, the
    driver of the car in which Richardson and the appellant had been passengers,
    waited in the vehicle. The men agreed to meet later at the Tender Trap, a
    nearby restaurant. The appellant bought a quarter ounce of weed and put it in
    his pants pocket. Once outside, he removed his hand from his pocket to make a
    call on his cell phone.

[20]

When
    the police approached Richardson and the appellant on the sidewalk and
    identified themselves as police officers, Richardson bolted. The appellant ran
    in the opposite direction breaking up the weed from his pocket and discarding
    it as he ran. When he reached the car where he was arrested, the appellant put
    his hands up, indicating surrender. He had no weed left in his pocket. He had
    nothing in his hands.

[21]

Despite
    his surrender, the police beat him, kicking him in the head and placing him in
    a headlock. He was injured in the altercation and later was taken to hospital
    so that his injuries could be examined and treated.

[22]

The
    appellant denied having a firearm in his possession. He said he didnt know of
    anyone else who may have had a firearm that night.

Junior Richardson and His Apology

[23]

The
    trial judge permitted the appellant to testify about a conversation he claimed
    to have had with Junior Richardson at Maplehurst Correctional Centre in March,
    2007 when both men were inmates there.
[1]
Richardson had heard what had happened to the appellant, in particular that he
    had been charged with several gun offences. Richardson said he was sorry that
    the appellant had been charged with the gun offences and offered to testify at
    the appellants trial that the gun was his.
[2]

[24]

According
    to the appellant, Richardson told him at Maplehurst that when the police spoke
    to them on the street, he (Richardson) had a gun tucked in the back of his
    pants.  He dropped the gun and ran.

The Positions of the Parties at Trial

[25]

At
    trial, the Crown relied upon the evidence of the police witnesses about the
    circumstances in which the officers approached, pursued, and captured the
    appellant. It was the Crowns position that the semi-automatic Glock pistol
    found by the car where the appellant was arrested was a gun that the appellant
    had in his possession and for which he had neither a permit nor a licence.

[26]

The
    defence position at trial was that the gun belonged to Junior Richardson, was
    picked up by Sgt. Matys as the foot chase began, and was brought by Matys to
    the scene of the appellants arrest where it was put on him.

the grounds of appeal

[27]

As
    duty counsel, Mr. Copeland advances four grounds of appeal. He submits that the
    trial judge erred in


i.

permitting the introduction of good character evidence about Sgt. Matys
    that violated the rule against oath-helping;


ii.

failing to give the jury a mid-trial (and final) limiting instruction
    about the evidentiary use of testimony about the appellants Young Thugs
    tattoo;


iii.

redacting from medical records filed as exhibits at trial the
    appellants account about how his injuries were caused and, at the same time,
    allowing the trial Crown to rely on his lack of complaint as part of the
    Crowns impeachment of the appellants version of events; and


iv.

excluding the appellants evidence of Junior Richardsons admission of gun
    ownership as an exception to the hearsay rule, and imposing Richardsons
    testimony as a condition precedent for reception of the appellants account of
    the admission.

Ground #1: The Admissibility and Use of oath-helping
    Evidence

[28]

This
    ground of appeal relates to the admissibility and use of evidence adduced by
    the trial Crown in re-examination of Sgt. Matys, the senior officer involved in
    the apprehension and arrest of the appellant.

The Additional Background

[29]

Trial
    counsel for the appellant cross-examined Sgt. Matys, as well as the other two
    arresting officers, Jamison and Patel, on a version of events alleging that the
    officers had falsely accused the appellant of possession of the Glock handgun.
    Counsel suggested that Sgt. Matys was the last officer to arrive at the place
    of arrest because he had picked up the gun dropped by Richardson where the
    chase began, brought the gun with him to the place of arrest, and dropped it
    there so that the appellant could be charged with possession of it. Counsel
    further alleged that Sgt. Matys fabricated his notes and his evidence because
    he had a complete disregard for the appellant whom he considered a piece of
    shit.

[30]

Sgt.
    Matys denied counsels suggestions.

[31]

In
    re-examination, the trial Crown asked Sgt. Matys whether he had ever been
    charged with or cited for misconduct. After defence counsel objected to the
    question and the trial judge ruled in his favour, the trial Crown persuaded the
    judge to permit the question. Sgt. Matys denied any misconduct. He testified
    that his police (disciplinary) records would confirm his denial. The trial
    Crown also elicited evidence from Sgt. Matys that he had been promoted since
    the appellants arrest.

The Closing Addresses

[32]

In
    their closing addresses, each counsel made passing reference to the evidence
    adduced in re-examination of Sgt. Matys. Defence counsel pointed out that
    Matys evidence referred only to documented complaints. The trial Crown
    contended that Matys promotion put paid to the appellants claim of a police
    conspiracy.

The Arguments on Appeal

[33]

For
    the appellant, Mr. Copeland says that the cross-examination by defence counsel
    did not put the honesty and integrity of Sgt. Matys character in issue. Trial
    counsel argued only that, in this case, the officer planted evidence on the
    appellant. But the responsive evidence elicited by the Crown over defence
    counsels objection in re-examination, Mr. Copeland contends, was evidence of
    good character that offended the rule against oath-helping. The jury should
    have been instructed, as they were in connection with evidence about Matys
    promotion to sergeant, that the evidence of an unblemished discipline record
    was irrelevant to their decision.

[34]

For
    the respondent, Mr. Gattrell contends that, viewed as a whole, the
    cross-examination of Sgt. Matys clearly alleged that the officers character
    was such that he would, and in this case did, fabricate a story to falsely
    implicate an accused in a crime. This attack on the officers character
    permitted the trial Crown to rehabilitate the witness by the introduction of
    evidence of good character that did not deviate from permissible limits. In the
    alternative, Mr. Gattrell submits, any answers that extended beyond permissible
    rehabilitation caused no substantial wrong, especially in light of the limiting
    instruction about the evidence of the witness promotion.

The Governing Principles

[35]

The
    issues raised in connection with this ground of appeal have to do with the
    credibility of witnesses. Particularly, this ground of appeal concerns the
    techniques an opponent may use to attack or impeach a witness credibility, on
    the one hand, and the means available to the witness proponent to rehabilitate
    the witness credibility after impeachment, on the other. The issues can be
    resolved by the application of general principles.

[36]

Credibility
    rules are of three types.

[37]

The
    first type concerns attempts by the witness proponent to bolster the witness
    credibility even
before
it has been impeached. As a general rule, we
    do not permit the witness proponent to elicit bolstering evidence in direct
    examination. The rule against oath-helping excludes it.

[38]

The
    second group of credibility rules involves the techniques an opponent may
    invoke to attack or impeach a witness credibility.

[39]

The
    third set of rules governs the method that the witness proponent may use to
    rehabilitate the witness credibility after impeachment, in essence, to undo
    the damage done by the impeachment.

[40]

Despite
    the hostility of the common law towards bolstering evidence, we liberally admit
    impeaching evidence. Among the modes of attack on a witness credibility are
    attacks that show bias or corruption, and those that attack the witness
    character. A witness may also be impeached by specific contradiction, in other
    words, by proof through other witnesses that material facts are otherwise than
    as described by the witness being impeached.

[41]

We
    recognize that a witness emotions or feelings towards the parties, or the
    witness self-interest in the outcome of the case, may have a powerful
    distorting effect on human testimony. And so it is that we recognize that bias,
    or any conduct, relationships, or motives reasonably likely to produce it, may
    be established to impeach credibility. The disparate and varied kinds of
    sources of partiality defy exhaustive listing, but doubtless include hostility
    or attitude towards an accused.

[42]

A
    witness character for truthfulness or mendacity is relevant circumstantial
    evidence on the question of the truthfulness of the witness testimony.
    Evidence of a witness previous deception tends to demonstrate a character for
    untruthfulness. In turn, the existence of such a character trait increases, at
    least slightly, the probability that the witness has lied under oath. Proof of
    a witness character trait for untruthfulness can be accomplished in several
    ways including proof of prior untruthful conduct, the witness associations,
    and prior history. Any other acts offered to establish character should have a
    significant relation to credibility.

[43]

Our
    adversary system requires that the proponent of a witness be afforded an
    opportunity to meet attacks on the credibility of the witness by presenting
    evidence rehabilitating the witness. But the bolstering evidence must be
    responsive to the nature of the attack and not exceed permissible limits. For
    example, supportive evidence of good character for honesty of a witness impeached
    by evidence of bad character for untruthfulness or dishonesty is permissible.
    Proof of prior consistent statements to rebut impeachment on grounds of recent
    fabrication is also permissible. At root, the admissibility of rehabilitative
    evidence should depend on whether what is proposed is logically relevant to rebut
    the impeaching fact.  The rehabilitating facts should meet the impeachment with
    relative directness.  The wall, attacked at one point, may not be fortified at
    a distinctly separate point:
1

McCormick on Evidence
(7
th
ed., 2013, Thomson Reuters: Westlaw), at § 47, pp. 307-308.

The Principles Applied

[44]

I
    would give effect to this ground of appeal, but defer consideration of its
    impact on the integrity of the jurys verdict and the fairness of the
    appellants trial until the remaining grounds of appeal have been considered.

[45]

Trial
    counsel for the appellant impeached each of the officers who pursued and
    arrested the appellant on the ground that, in this case, they fabricated their
    evidence about the circumstances in which they found the gun they attributed to
    the appellant. The principal motivating factor was their contempt for the
    appellant who fled when they wanted to speak to them, assaulted them when
    apprehended, and accused them of gratuitously beating him to the point of significant
    injuries.

[46]

The
    rehabilitative evidence related only to Sgt. Matys, the officer which defence
    counsel alleged found the gun at the outset of the chase, picked it up, and
    planted it by the vehicle where the appellant was arrested so that possession
    of it could be attributed to the appellant.

[47]

The
    rehabilitative evidence, that Sgt. Matys had no disciplinary record and had
    been promoted to his rank at trial after these events, lacked any probative
    value on the issue to which it was directed. The rehabilitative evidence was
    not a response in kind to the particular basis on which the witness was
    impeached. The impeachment here was not an attack on each witness character
    for truthfulness or integrity, but rather a case-specific allegation of
    fabrication based on a specific motive.

Ground #2: The Young Thugs Tattoo

[48]

This
    ground of appeal relates to evidence about a tattoo on the appellants body
    which was the subject of examination-in-chief and cross-examination at trial,
    but not of any instructions from the trial judge.

The Additional Background

[49]

In
    examination-in-chief, trial counsel asked the appellant whether anybody had
    made fun of him at the police station or had said that something would be done
    [to him] there. The appellant testified that an officer asked him to display
    his tattoo and read aloud the words Young Thugs from the tattoo. The
    appellant went on to explain that Young Thugs was a musical track from the rapper,
    2Pac, that he and some friends had adopted as a name for a band they were
    putting together. Each member would get a tattoo with the name of the group. 
    The appellant was the first to get the tattoo which was applied in the basement
    of a friends house. The other band members did not get their tattoos and the
    band never did get organized.

[50]

The
    trial Crown cross-examined the appellant on the origins of the term Young
    Thugs and suggested the term had been adopted because the appellant liked the
    image the term portrayed:

Q.      Well, again Mr. Tash I dont want to belabour the point
    but even though Young Thugs might be the name of a proposed rap group you and
    your friends adopted that name because you liked the image that it portrayed,
    right?

A.      Its not necessary the image its just the artist was
    like, he was popular, hes famous and I dont know he had a track. The track
    that he had was called Young Thugs so basically its just a track, its not
    to  or you know, nothing like that.

[51]

Trial
    counsel for the appellant asked the trial judge to give an immediate mid-trial
    instruction that the evidence about the tattoo had no probative value and
    should form no part of their consideration. The trial judge gave no mid-trial
    instruction and said nothing about this evidence in her charge.

The Arguments on Appeal

[52]

For
    the appellant, Mr. Copeland says that the cross-examination of the appellant on
    the image represented by the term Young Thugs was improper because it invited
    propensity reasoning. A mid-trial instruction should have been given, and
    repeated in the charge, to ensure that jurors did not make improper use of this
    evidence in deciding the case.

[53]

For
    the respondent, Mr. Gattrell submits that this cross-examination on the
    appellants lifestyle was proper in the circumstances of this case. Since the
    cross-examination was proper, the trial judge was under no obligation to give a
    limiting instruction as the appellant contends.

The Governing Principles

[54]

This
    ground of appeal engages basic principles that govern the reception of evidence
    in a criminal trial and the manner in which that evidence may be used in the
    demonstration of guilt.

[55]

To
    be receivable in a criminal trial, evidence must be relevant, material, and
    admissible.

[56]

Relevance
    is not an inherent characteristic of any item of evidence, but rather exists as
    a relation between an item of evidence proposed for admission and a proposition
    of fact that the proponent of the evidence seeks to establish by its
    introduction:
R. v. Luciano
, 2011 ONCA 89, 267 C.C.C. (3d) 16, at
    para. 204. Relevance is a matter of everyday experience and common sense. An
    item of evidence is relevant if it renders the fact it seeks to establish
    slightly more or less probable then the fact would be without the evidence,
    through the application of everyday experience and common sense:
Luciano
,
    at para. 204.

[57]

We
    assess relevance in the context of the entire case and the positions of
    counsel:
R. v. Cloutier
, [1979] 2 S.C.R. 709 at pp. 730-732;
Luciano
,
    at para. 205. Relevance eschews fixed rules. It does not exist in the
    abstract, or in the air:
Cloutier
, at pp. 730-732;
Luciano
,
    at para. 205. It follows from the very nature of the notion of relevance that
    some items of evidence may be relevant in one case, but not in another. See,
    for example,
R. v. Abbey
, 2009 ONCA 624, 246 C.C.C. (3d) 301.

[58]

Unlike
    relevance,
admissibility
is a legal concept. The rules of admissibility,
    which are negative and exclusionary, are rooted in policy considerations we
    regard as sufficiently important to justify the exclusion of relevant and
    material evidence:
Luciano
, at para. 209.  As a general rule, we deny
    the Crown access to evidence that tends to establish the character of an
    accused as circumstantial evidence of the accuseds conduct on the occasion charged:
Luciano
, at para. 221.  To put it in another way, we insist that guilt
    be proven by evidence of what an accused did and said, not because of the type
    of person the accused is, or the lifestyle she or he chooses. It follows that
    Crown counsel is not generally entitled to cross-examine an accused on his or
    her lifestyle as a basis upon which to establish guilt through character
    reasoning:
R. v. Rose
(2001), 153 C.C.C. (3d) 225 (Ont. C.A.), at
    para. 26.

The Principles Applied

[59]

I
    would give effect to this ground of appeal but, again, defer consideration of
    its impact on the overall fairness of the trial and the integrity of the jurys
    verdict until I have examined the other grounds of appeal.

[60]

The
    subject of the appellants Young Thugs tattoo was first raised by trial
    counsel in his examination-in-chief of the appellant. The purpose of the
    question appears to have been to adduce evidence in support of the defence
    position that the police ridiculed and denigrated the appellant throughout the
    course of their dealings with him. It was because of this attitude or animus
    that the police fabricated their notes and evidence, falsely accusing the
    appellant of the offences with which he was charged.

[61]

It
    was open to the trial Crown to cross-examine the appellant in connection with
    his story about the tattoo incident at the police station and to challenge his
    explanation for the words in the tattoo and his purpose in having it applied.
    But in the circumstances of this case, the trial Crown was not entitled to
    cross-examine the appellant in order to establish the appellant had adopted the
    lifestyle of a young thug, acted in accordance with it in his confrontation
    with police on August 3, 2006, and, accordingly, was not to be believed as a
    witness.

[62]

Despite
    a request to do so, the trial judge said nothing to the jury about the tattoo
    evidence nor did the trial Crown make any reference to this evidence in her
    closing address. This evidence was introduced by trial counsel for the
    appellant and was admitted in a case in which the appellant had already
    acknowledged that he had purchased weed earlier in the evening.

Ground #3: The Editing of the Appellants Medical Records

[63]

This
    ground of appeal concerns the editing and use of medical records compiled in
    connection with the examination and treatment of injuries the appellant claimed
    he had suffered during his altercation with police.

The Additional Background

[64]

The
    appellant complained about injuries he said the police inflicted on him when
    they beat him despite his surrender at the end of the foot chase. The position
    of the trial Crown was, or appeared to be, that the beating the appellant
    alleged never occurred.

[65]

In
    their original state, the medical records relating to the appellant contained
    his description of the cause of the injuries  that he had been punched or
    kicked by the police. The trial Crown had no objection to the admission of the
    records but objected, successfully in the end, to the inclusion of any portions
    of the records that contained comments from the appellant about how the
    injuries had been sustained. The trial judge redacted the portions of the
    records to which the Crown had objected and the records were filed as an
    exhibit in their redacted form.

[66]

During
    cross-examination, the trial Crown asked the appellant the following questions:

Q.      All right.  You made no kind of formal complaint since
    August 3
rd
, 2006 either about the unprovoked beating or the
    mistreatment of you at the police station, right?

A.      If I made any complaint?

Q.      Yes.  Did you make a formal complaint to the Police
    Complaints Commission?

A.      No, I never made a complaint.

Q.      Either about the events or about the injuries that you
    received as a result?

A.      No.

In re-examination, the appellant was permitted to
    testify that he reported the injury behind his ear to the medical people and
    told them that he had been kicked in the head.

[67]

The
    trial judge refused to permit trial counsel to re-open the defence case and
    gave the jury no specific instructions about the use they could make of the
    medical evidence.

The Arguments on Appeal

[68]

For
    the appellant, Mr. Copeland submits that the trial judge erred in redacting the
    medical records to remove any passage that disclosed the origin of the
    injuries. He says that the records should have been admitted in their unredacted
    state and the jurors given a limiting instruction about the limited use they
    could make of the claims of origin as narrative. In a case involving serious
    issues of witness credibility, the redaction, according to Mr. Copeland, caused
    the appellant serious prejudice.

[69]

For
    the respondent, Mr. Gattrell contends that the jury had evidence about the
    injuries the appellant had suffered and that he had been treated at the
    hospital for those injuries. The redaction was necessary to guard against the
    unprincipled admission of prior consistent statements where there was no
    express or implied allegation of recent fabrication. Mr. Gattrell adds that
    even if the redacted portions had been included, they would not have been
    admitted as evidence of the truth of the contents, thus their deletion caused
    the appellant no meaningful prejudice.

The Governing Principles

[70]

As
    a general rule, prior consistent statements of a witness are inadmissible
    because they lack probative value and, when offered to prove the truth of their
    content, they constitute hearsay and are
prima facie
inadmissible:
R.
    v. Dinardo
, 2008 SCC 24, [2008] 1 S.C.R. 788, at para. 36;
R. v.
    Stirling
, 2008 SCC 10, [2008] 1 S.C.R. 272, at para. 5.

[71]

Among
    the exceptions to the general rule that prohibits the introduction of the prior
    consistent statements of a witness is a rule that permits their reception as
    part of the narrative:
Dinardo
, at para. 37. Prior consistent
    statements admitted as narrative, however, may be used by a trier of fact only for
    the limited purpose of helping the trier of fact understand how the witness
    story was initially disclosed:
Dinardo
, at para. 37. The prior
    consistent statement may also assist the trier of fact in assessing the
    witness likely truthfulness:
Dinardo
, at para. 38. But the prior
    consistent statement cannot be used to confirm the truthfulness of the sworn
    allegation:
Dinardo
, at para. 37.

The Principles Applied

[72]

I
    would give effect to this ground of appeal and defer any assessment of its
    impact on the fairness of the appellants trial and the integrity of the jurys
    finding of guilt until I have considered the final ground of appeal.

[73]

The
    trial judge redacted the appellants account about the cause of his injuries on
    the basis of the hearsay rule. In other words, she redacted it on the basis
    that the accounts of the origins were offered to prove the truth of what was
    said. But the trial judge failed to consider that the accounts could be
    admitted for a purpose independent of their truth  namely, as part of the
    narrative to help the jury understand how the appellants story was initially
    disclosed:
Dinardo
, at para. 37. Statements admitted as narrative are
    not and cannot be used as proof of the truth of their contents, thus are not
    within the exclusionary reach of the hearsay rule.

[74]

The
    availability of narrative evidence to show the fact and timing of a complaint,
    which may then assist the jury in assessing the truthfulness or credibility of
    a complainant, may be of no little significance in a case in which credibility
    is center stage, as here. By their verdict, the jury signalled to the
    principals that they were not prepared to accept either version of events as
    entirely truthful. In their examination of the appellants account, the jurors
    were deprived of the value of the narrative evidence as a factor in their
    assessment of the truthfulness of the appellants version.

Ground #4: The Hearsay Evidence of Junior Richardson

[75]

The
    defence position at trial was that the appellant did not have a gun in his
    possession on August 3, 2006 when he was pursued, subdued, and arrested by
    police. The gun belonged to Junior Richardson who dropped it when both men
    bolted when approached by police on Wellesley Street. Sgt. Matys, the last of
    the three officers who pursued the appellant, picked up the gun and planted it
    near the car where the appellant was arrested so that possession of it could be
    attributed to him.

[76]

The
    position of the Crown at trial was that the appellant was in possession of the
    gun when first seen by the officers as they proceeded along Wellesley Street
    East. Throughout the foot chase, the appellant kept his right arm and hand
    around the waist area of his pants in a manner consistent with having the gun
    secreted there.

The Additional Background

[77]

To
    demonstrate that the gun belonged to Junior Richardson, defence counsel
    proposed to adduce evidence from the appellant at trial of a statement
    Richardson made to him while both men were inmates at Maplehurst Correctional
    Centre. According to the appellant, Richardson approached him and apologized
    because the appellant had been charged with offences involving the gun
    Richardson had dropped when both men ran away from the police.

[78]

Defence
    counsel sought to adduce the evidence of this conversation through the
    appellant, submitting that it was admissible as a declaration against
    Richardsons penal interest. Apart from mention of the common law exception,
    defence counsel did not attempt to demonstrate compliance with the conditions
    precedent to the penal interest exception, or to satisfy the requirements of
    necessity and reliability. Nothing was said about the availability of Junior
    Richardson to testify as a witness at trial.

[79]

The
    trial Crown did not object to the admission of the appellants version of his
    conversation with Richardson, provided Richardson was called to testify. The
    trial judge agreed with the Crowns requirement. Defence counsel agreed to call
    Richardson as a witness after eliciting the appellants version of the
    conversation during examination-in-chief of the appellant.

[80]

As
    a witness, Junior Richardson was a bust. Afflicted with systemic memory
    failure, Richardson couldnt remember whether he had spoken to the appellant
    about the events of August 3, 2006 or had apologized to him about his (the
    appellants) predicament. Nor could Richardson remember whether he had had a
    gun with him on August 3, 2006.

[81]

In
    the end, the only evidence the jury heard about Richardsons alleged admission
    was what the appellant said about it. In substance, according to the appellant,
    Richardson said he had a gun in the back of his pants, but dropped it when the
    police approached and both men ran. Richardson told the appellant that it was
    not fair that he (the appellant) should do time for Richardsons gun.
    Richardson promised to testify at the appellants trial and say the gun was
    his.

The Instructions of the Trial Judge

[82]

In
    her charge to the jury, the trial judge treated Junior Richardson as a third
    party suspect because of his disposition to commit weapons-related offences. 
    She said:

The previous convictions may help you decide whether Mr.
    Richardson is a sort of person who would commit the offence, in particular, the
    weapons related offences with which Mr. Tash is charged. In this case, there is
    evidence by Mr. Tash that Mr. Richardson may have committed those offences.
    That evidence, along with the evidence of Mr. Richardsons prior convictions
    may leave a reasonable doubt in your mind whether it was Mr. Tash who committed
    these offences. It is for you to say.

[83]

Trial
    counsel for the appellant objected to the charge because of the trial judges
    failure to refer to Richardsons admission as part of the position of the
    defence. The trial judge declined to recall the jury.

The Arguments on Appeal

[84]

For
    the appellant, Mr. Copeland submits that the trial judge erred in failing to
    admit the appellants version of Richardsons statement as a declaration
    against penal interest without requiring the defence to call the declarant,
    Richardson, as a witness. But even if Richardsons statement did not qualify as
    a declaration against penal interest, Mr. Copeland says, the trial judge should
    have admitted it in the exercise of her discretion to permit a relaxation of
    the standard of admissibility for defence hearsay where it is necessary to do
    so in order to prevent a miscarriage of justice.

[85]

For
    the respondent, Mr. Gattrell says that the appellants account of Richardsons
    statements was not admissible under the penal interest exception to the hearsay
    rule. Richardsons statement to a fellow prisoner in a correctional centre did
    not render Richardson vulnerable to penal consequences. Richardson could not reasonably
    conclude that his admission would expose him to potential criminal liability.
    Nor should the trial judge have admitted the evidence in the exercise of her discretion
    to admit otherwise inadmissible hearsay tendered by the defence.

[86]

Mr.
    Gattrell adds that the appellants version of Richardsons statement was led before
    the jury and was left as evidence of the truth of its contents. In the result,
    Mr. Gattrell says, the appellant has suffered no harm.

The Governing Principles

[87]

Trial
    counsel sought to have Richardsons admission of gun ownership received through
    the testimony of the appellant under the declaration against penal interest
    exception to the hearsay rule. No
voir dire
was conducted. Nor did
    counsel attempt to establish admissibility under the principled exception to
    the rule.

[88]

The
    principles that govern the admissibility of declarations against penal interest
    are these:

i.        the
    declaration must be made to such a person and in such circumstances that the
    declarant should have apprehended a vulnerability to penal consequences as a
    result;

ii.       the
    vulnerability to penal consequences must not be remote;

iii.      the
    declaration must be considered in its totality, so that if, upon the whole
    tenor, the weight of it is in favour of the declarant, the declaration is not
    against his or her interest;

iv.      in
    a doubtful case, a court might consider whether there are other circumstances
    connecting the declarant with the crime, and whether there is any connection
    between the declarant and the accused; and

v.       the
    declarant must be unavailable because of death, insanity, grave illness that
    prevents the declarant from giving testimony even from a bed, or absence in a
    jurisdiction to which none of the courts processes extends.

R. v. Demeter
, [1978] 1 S.C.R. 538, at p.
    544;
R. v. OBrien
, [1978] 1 S.C.R. 591, at p. 600; and
R. v.
    Lucier
, [1982] 1 S.C.R. 28, at pp. 32-33.

[89]

It
    is well-established that, as a matter of general principle, admissibility rules
    apply equally to the Crown and to the defence. But a trial judge can relax
    those rules in favour of the defence where it is necessary to do so in order to
    prevent a miscarriage of justice:
R. v. Williams
(1985), 18 C.C.C.
    (3d) 356 (Ont. C.A.), at p. 378; and
R. v. Kimberley
(2001), 56 O.R.
    (3d) 18 (C.A.), at para. 80.  Relaxation of the rules does not invite an
    abandonment of the inquiry into reliability under the principled approach, nor
    should it do so in connection with factors or conditions that attempt to ensure
    reliability under listed exceptions:
Kimberley
, at para. 80.

The Principles Applied

[90]

Despite
    errors in permitting the introduction of the appellants version of
    Richardsons admission as a declaration against penal interest and in requiring
    the defence to call Richardson as a witness as a prerequisite to the reception
    of the appellants account, I would not give effect to this ground of appeal.

[91]

Tendered
    through the appellant as its recipient, the statement of Richardson admitting
    ownership of the gun, possession of which was attributed to the appellant, was
    not admissible as a declaration by Richardson against his penal interest.

[92]

Richardsons
    statement was made to a fellow inmate in a correctional centre in circumstances
    that did not expose Richardson to any realistic risk of penal consequences.
    Even if it could be said that some risk of vulnerability attached to the
    admission, the risk was, at best, highly remote. Further, there was an association
    between Richardson and the appellant, both at the time of the incident giving
    rise to the charges and at the time the declaration was allegedly made. In
    addition, there was no evidence that the declarant, Richardson, was unavailable
    to testify.  Indeed, as it turned out, Richardson was available and was called
    as a defence witness.

[93]

The
    appellant did not seek to have his account of Richardsons admission received
    under the principled exception to the hearsay rule, or ask that it be received
    through some relaxation of the rule to prevent a miscarriage of justice.  No
voir
    dire
was conducted, thus neither the trial judges nor this court could
    determine admissibility on either basis.

[94]

In
    the end, what happened here was that the substance of Richardsons alleged
    admission was adduced before the jury in the form of hearsay evidence that
    should not have been admitted. Its effect was diluted by Richardsons testimony
    in which he professed no memory of the gun or the Maplehurst conversation. The
    trial judge said nothing about the evidence except to give it a brief reference
    in the third party instruction she gave about Richardsons involvement.

conclusion

[95]

What
    remains is an assessment of the cumulative impact of the identified errors on
    the fairness of the appellants trial and the integrity of the jurys verdict
    finding him guilty of the three firearms offences.

[96]

In
    this case, the jury was confronted with conflicting versions of the relevant
    events. Even though the jurys task was to decide whether the Crown had proven
    the essential elements of each offence charged beyond a reasonable doubt, and
    was not entitled to make its decision by simply picking one of the two
    conflicting versions, any error that had the effect of enhancing the
    credibility of one version, or diminishing that of the other, seems likely to
    have exerted an influence on the result.

[97]

The
    verdict rendered by the jury indicates that the jurors did not accept either
    the appellants account or the police version in its entirety. The jurors had a
    reasonable doubt about whether the appellant unlawfully assaulted Jamison and
    Patel in the execution of their duty. The jurors were satisfied beyond a
    reasonable doubt that the appellant was in possession of the semi-automatic gun
    found at the scene of his arrest. It is only the evidence of the arresting
    officers that link the appellant to the firearm. No forensic evidence was
    adduced. No forensic examination of the gun was undertaken.

[98]

The
    errors made by the trial judge, in permitting the introduction of oath-helping
    evidence in relation to Sgt. Matys, redacting from the medical records the
    appellants account of how he was injured, and permitting cross-examination of
    the appellant on the lifestyle associated with his Young Thugs tattoo, were
    all linked to the credibility of the principals at trial. In another case where
    the credibility of witnesses occupied a place of lesser prominence and the
    evidence of guilt was overwhelming, the errors made here may have made no
    difference in the result. But the evidence here, as the jurys verdict
    demonstrates, was not overwhelming. I am not satisfied that but for the errors,
    the jurys verdict would necessarily have been the same.

[99]

In
    the result, I would allow the appeal, set aside the convictions on the firearms
    counts and order a new trial on those counts.

Released: June 7, 2013 RGJ                                         David
    Watt J.A.

I
    agree R.G. Juriansz J.A.

I
    agree Gloria Epstein J.A.





[1]
The judge permitted the appellant to recount his version of the conversation
    provided defence counsel called Richardson as a witness.  Defence counsel did
    so with somewhat disastrous results.



[2]
Richardson testified but not as promised.


